984 F.2d 391
8 IER Cases 480
A.L. WILLIAMS & ASSOCIATES;  Massachusetts Indemnity andLife Insurance Company, Plaintiffs-Appellees,Counter-Defendants,v.Randy STELK;  Timothy Hunter;  Willard H. Colson, Jr., d/b/aMid-American Investors, Defendants-Appellants,Counter-Claimants,Investors Life Insurance Company of Nebraska, Defendant,Amerishare Investors, Inc., Defendant-Appellant.A.L. WILLIAMS & ASSOCIATES, INC., Massachusetts Indemnityand Life Insurance Company, Plaintiffs,Counter-Defendants, Appellees,v.Randy STELK, Timothy Hunter, Defendants, Counter-Claimants, Appellants,Willard H. Colson, Jr., d/b/a Mid-American Investors,Defendant, Counter-Claimant, Appellant,Investors Life Insurance Company of Nebraska, Defendant,Counter-Defendant,Amerishare Investors, Inc., Defendant, Counter-Defendant, Appellant.
Nos. 89-8765, 90-8855.
United States Court of Appeals,Eleventh Circuit.
Feb. 8, 1993.

Irwin W. Stolz, Jr., Seaton D. Purdom, Atlanta, GA, for Colsons.
C.B. Rogers, Rogers & Hardin, Phillip S. McKinney, Peter W. Schneider, Atlanta, GA, for Stelk, Hunter and Amerishare.
Sidney O. Smith, Jr., Oscar N. Persons, Anne S. Rampacek, Alston & Bird, Atlanta, GA, for appellee in No. 89-8765.
Jeffrey W. Kelley, Powell, Goldstein, Frazer & Murphy, Atlanta, GA, for Investor Life Ins. Co.
James D. Meadows, Powell, Goldstein, Frazer & Murphy, Atlanta, GA, amicus curiae.
Seaton D. Purdom, Gambrell, Clarke, Anderson & Stolz, Irwin Stolz, C.B. Rogers, Rogers & Hardin, Phillip S. McKinney, Peter W. Schneider, Atlanta, GA, for appellant in No. 90-8855.
Sidney O. Smith, Jr., Anne S. Rampacek, Oscar N. Persons, Alston & Bird, Jeffrey W. Kelley, Powell, Goldstein, Frazer & Murphy, Atlanta, GA, for appellees in No. 90-8855.
Appeals from the United States District Court for the Northern District of Georgia, Robert L. Vining, Jr., Judge.
Before COX and DUBINA, Circuit Judges, and GODBOLD, Senior Circuit Judge.

BY THE COURT:

1
Appellants' and appellees' joint motion to dismiss the appeal and to vacate the May 18, 1992 (and January 14, 1993) opinions is GRANTED.   The May 18, 1992 panel opinion, published at 960 F.2d 942 (11th Cir.1992), and the January 14, 1993 (slip. page 784) opinions are VACATED.   The judgment of the district court is VACATED and the case is REMANDED to the district court with instruction that the case be dismissed.  United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).